Order entered December 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-09-01068-CV

          DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellants

                                              V.

                                  BILL GURLEY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 06-03299

                                          ORDER
       In an order dated October 27, 2015, the Court ordered Felicia Pitre, Dallas County

District Clerk, to file the clerk’s record by November 30, 2015. As of today’s date, the clerk’s

record has not been filed. Accordingly, we ORDER Ms. Pitre to file the clerk’s record by

DECEMBER 21, 2015.

       We also ordered Vielica Dobbins, Official Court Reporter for the 134th Judicial District

Court, to file the reporter’s record by November 30, 2015. In a letter dated November 20, 2015,

Ms. Dobbins informed the Court that Gina Udall was the official court reporter when this case

was tried. Ms. Dobbins forwarded the order to Ms. Udall. Ms. Dobbins also informed the Court

that she reported the bench trial held on October 1, 2015. We ORDER Ms. Dobbins, as the
current official court reporter, to coordinate with Ms. Udall and ensure that all records requested

by appellant are filed by JANUARY 4, 2016.

       We DIRECT the clerk of this Court to send a copy of this order to Ms. Pitre, Ms.

Dobbins, Ms. Udall, and all parties.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE